Title: To George Washington from Jonathan Trumbull, Sr., 8 August 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sir
                            Hartford 8th August 1781.
                        
                        Your Excellency’s letter of the third instant is received—We have exerted ourselves to obtain money for the
                            Connecticut line of the Army, and have had success so far as to put up thirty five hundred pounds lawfull money in silver
                            and Gold, ready to be conveyd to the Army for pay and Wages of our line; it will be at Danbury by the fifteenth
                            instant—wish for directions relative to bringing it forward, and the safety thereof.
                        I have give renewed Orders for raising detaching and marching the Men for the Continental Army—The two State
                            Regiments at Horseneck, and for three months service, to march to West point; hoping the same will have good effect.
                        Expect to-morrow morning to set out on my Journey to Danbury—Shall thereto receive your Letters and
                            directions. I am, with every Sentiment of Esteem and Regard Your Excellency’s Obedient & very hble Servant
                        
                            Jonth. Trumbull
                        
                    